Citation Nr: 1456076	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  10-14 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from July 1956 to July 1960.  He died in September 2008; the appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in September 2008.  The cause of death as listed on the death certificate was Jacob-Cruetzfeld [sic] disease, hereinafter CJD.  The appellant contends that the Veteran developed CJD as a result of eating tainted beef while stationed in Japan.  The Board determines that an opinion should be obtained with regard to the etiology of the Veteran's CJD. 

Accordingly, the case is REMANDED for the following action:

1. Request an opinion from a neurologist with regard to the etiology of the Veteran's CJD.  The claims file must be made available for review, and the examination report must reflect that such review occurred.  Upon review of the record, the neurologist should respond to the following:
 
Is it at least as likely as not (50 percent or greater probability) that the Veteran's CJD was incurred during the Veteran's active duty military service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

 A complete rationale for any opinion advanced must be provided. 

2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the appellant and his representative, and return the appeal to the Board for appellate review, after the appellant has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




